                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 MANAGEMENT REGISTRY, INC,
                                                   Civil No. 17-5009 (JRT/KMM)
                                 Plaintiff,

 v.                                                MEMORANDUM OPINION
                                                       AND ORDER
 A.W. COMPANIES, INC.; ALLAN K.
 BROWN; WENDY BROWN; and
 MILAN BATINICH

                               Defendants.

      V. John Ella, Nicholas N. Sperling, and Anna M. Koch, TREPANIER
      MACGILLIS BATTINA P.A., 310 Fourth Avenue South, Minneapolis, MN
      55415 and James M. Morris, MORRIS & MORRIS, P.S.C., 217 North Upper
      Street, Lexington, KY 40507, for plaintiffs.

      Alexander Loftus, STOLTMANN LAW OFFICES, 161 N. Clark St. Suite 1600,
      Chicago, Illinois, 60603 and Justin Bruntjen, DECERTO LAW LLC, 501 Carlson
      Parkway #529, Hopkins, MN 55305, for defendants.


      Defendants A.W. Companies, Inc. (“AW”), Allan K. Brown, Wendy Brown, and

Milan Batinich brought two motions regarding Plaintiff Management Registry, Inc.’s

(“MRI’s”) Second Amended Complaint (“SAC”). Defendants sought to dismiss the entire

SAC for failure to state a claim, and also moved to strike punitive damages from the SAC.

The Magistrate Judge issued a Report and Recommendation (“R&R”) on September 12,

2019, recommending that the Court deny Defendants’ motions.          Because the Court

concludes that MRI adequately pleaded its claims, the Court will overrule Defendants’

objections, adopt the R&R in part, and deny Defendants’ motions.


                                               1
                                             BACKGROUND

I.      Factual Background

            MRI is a company which provides temporary staffing services. (SAC ¶ 1, July 12,

  2019, Docket No. 251.) MRI is made up of small staffing agencies which MRI has

  acquired over the years. (See Id. ¶ 2.) In 2017, MRI began to negotiate the purchase of

  certain additional companies, (the “Allstaff Acquisition”) of which Defendant Allen

  Brown (“Mr. Brown”) was an owner and president. (Id. ¶¶ 12–13, 24.)

            During the course of negotiations, MRI and Mr. Brown agreed that Mr. Brown

     would continue on as president for the majority of the acquired businesses. (Id. ¶¶ 25–26.)

     Mr. Brown and MRI entered into an employment agreement to that effect on August 31,

     2017. (Id. ¶ 23.) Mr. Brown’s employment agreement contains provisions related to

     confidentiality and competitive activity. (Id. ¶ 26.)

            MRI and Mr. Brown also discussed the potential sale of certain of the acquired

     businesses to Defendant Wendy Brown (“Ms. Brown”). (Id. ¶¶ 34–35.) Specifically, MRI

     and Mr. Brown discussed selling AllStaff Recruiting, Inc. (“ARI”), which consisted of

     several companies located in Minneapolis. (Id.) Despite these negotiations, the Browns

     did not reach a deal. (Id. ¶ 36.) However, shortly after the Acquisition closed in September

     2017, Ms. Brown directed an employee of one of ARI’s companies to email that company’s

 staff, agents, and clients, informing them that Ms. Brown and her partner Eric Berg had

 repurchased the company and were re-branding it. (Id. ¶¶ 37–38.) Ms. Brown continued

 to represent to employees and clients that she was the owner of ARI. (Id. ¶ 39.)



                                                      2
         MRI alleges that Mr. Brown misrepresented ARI’s financials, and also whether Mr.

  Brown had received a commission from the Allstaff Acquisition. (Id. ¶¶ 24–25, 41–42,

  44.) In October 2017, Mr. Brown resigned from MRI. (Id. ¶ 50.) Shortly afterward, the

  Browns formed AW. (Id. ¶ 55.) AW and the Browns represented to MRI employees that

  MRI was merely a payroll service for AW, that AW was the valid successor in interest to

  ARI, and that these employees now worked for AW. (Id. ¶¶ 56.) Because MRI employees

  wrongly believed AW to be their new employer, MRI employees took MRI equipment and

  confidential information to AW. (Id. ¶¶ 58–61) AW also allegedly misled MRI clients

  into believing that AW was the successor entity resulting from the Acquisition. (Id. ¶¶ 75-

  82.)

         MRI alleges that AW was aided in their actions by Defendant Milan Batinich, who

  was an employee of one of the acquired companies. (Id. ¶¶ 28, 86, 91.) Batinich’s

  employment agreement contained confidentiality and non-compete provisions; this

  employment agreement was assigned to MRI as part of the Acquisition. (Id. ¶¶ 30–32.)

II.   Procedural Background

         MRI brought an initial complaint against AW, the Browns, and Eric Berg 1, a former

  employee of one of the acquired companies. (Complaint at 1, Nov. 3, 2017, Docket No.

  1.) MRI filed its First Amended Complaint (“FAC”) shortly thereafter. (FAC, Nov. 21,

  2017, Docket No. 59.) On May 17, 2019, Defendants moved for judgment on the pleadings

  as to several of the counts in the FAC. (Mot. for Judgment on Pleadings, Docket No. 204.)



         1
             Eric Berg is no longer a defendant in the case.

                                                               3
     On May 22, 2019, MRI moved to amend its pleadings (Mot. to Amend, Docket No. 206.)

     Among other things, MRI sought to add punitive damages to its complaint. (Mem. Supp.

     Mot. to Amend at 1, May 22, 2019, Docket No. 207.) MRI accompanied its motion with

     affidavits, per Minn. Stat. § 549.191, to allow the Magistrate Judge to review for prima

     facie evidence in support of the punitive damages claims. (See Docket Nos. 209–212.)

            At oral argument, the parties and the Magistrate Judge agreed that MRI would be

     allowed to amend the FAC and that Defendants could move to dismiss. (Order, July 8,

     2019, Docket No. 250.) As a result, the Magistrate Judge denied both MRI’s motion to

     amend and Defendants’ motion for judgment on the pleadings as moot. (Id.)

            On July 12, 2019, MRI filed its Second Amended Complaint (“SAC”) which

     includes claims for punitive damages. (SAC, Docket No. 251.) Defendants filed a motion

     to dismiss the SAC on July 24, 2019. (Mot. to Dismiss SAC, Docket No. 255.) Defendants

     also filed a motion to strike MRI’s addition of punitive damages. (Mot. to Strike, July 24,

     2019, Docket No. 256.) The Magistrate Judge issued an R&R on September 12, 2019,

     recommending that the Court deny Defendants’ motions. (R&R at 34, Docket No. 298.)

     Defendants objected to the R&R, and MRI responded in support of the R&R. (Objections,

     Sept. 19, 2019, Docket No. 309; Response, October 3, 2019, Docket No. 332.)


                                            DISCUSSION

I.      Standard of Review

            Upon the filing of an R&R by a magistrate judge, “a party may serve and file

     specific written objections to the proposed findings and recommendations.” Fed. R. Civ.


                                                     4
  P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo

  any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

  Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “The district judge may accept, reject,

  or modify the recommended disposition; receive further evidence; or return the matter to

  the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR

      72.2(b)(3). “Objections which are not specific but merely repeat arguments presented to

      and considered by a magistrate judge are not entitled to de novo review, but rather are

      reviewed for clear error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012,

      1017 (D. Minn. 2015).

II.      Motion to Dismiss R&R Findings Not Specifically Objected To

            In the R&R, Magistrate Judge found that Defendants had shown no basis for

   dismissal as to the following counts, and parties have not objected:

         • Conversion (Count I)

         • Malicious Injury (Count III)

         • Business Defamation (Count IV)

         • Unjust Enrichment (Count VII)

         • Breach of the Duty of Loyalty (Count IX)

         • Indemnification (Count X),

         • Misappropriation of Trade Secrets (Count XI)

         • Civil Conspiracy (Count XII)

         • Civil Theft Claim (Count XIII)


                                                    5
              The Magistrate Judge also determined no basis for Defendants’ arguments about

       speculative damages. Finding no clear error in the Magistrate Judge’s findings on these

       issues, the Court will adopt these findings and will deny Defendants’ Motion to Dismiss as

       to these claims.

III.      Motion to Strike R&R Findings Not Specifically Objected To

              MRI added punitive damages claims in the SAC without renewing its motion to

       amend or refiling affidavits, and Defendants filed a motion to strike, arguing that MRI did

       not comply with Minnesota’s statutory procedure for adding punitive damages. The

       Magistrate Judge found that recent caselaw has called into question whether Minn. Stat. §

       549.191 is compatible with the Federal Rules of Civil Procedure. The Magistrate Judge

       determined that, instead of the procedure set out in Minn. § 549.191, the correct standard

       for federal review of a Minnesota punitive damages claim was through the plausibility

       requirement of Fed. R. Civ. P 15. See, e.g., Shank v. Carleton College, No. 16-cv-1154

       (PJS/HB), 2018 WL 4961472, at *4 (D. Minn. Oct. 15, 2018).

              The Magistrate Judge then considered allegations and found that MRI’s punitive

       damages claims were plausible. Because neither party objected to the Magistrate Judge’s

       findings, and because the Magistrate Judge adopted a reasonable interpretation of Minn.

       Stat. § 549.191, the Court finds no clear error. The Court will adopt the R&R and will

       dismiss Defendants’ Motion to Strike.

IV.       Remaining Claims Generally

              Defendants object that the R&R “missed an opportunity here to trim the fat” prior

       to summary judgment, because MRI has pleaded numerous claims in the SAC. Defendants

                                                       6
     repeat the arguments they previously made before the Magistrate Judge – that the SAC is

     a “shotgun pleading” and that there are too many causes of action. The Magistrate Judge

     found that each count was properly pleaded, and that while the SAC was complicated, that

     was not a legal basis for dismissal. Because each of the remaining claims in the SAC meets

     the pleading standards set out in Iqbal and Twombly, the Court denies Defendants’ motion

     to dismiss the entire Second Amended Complaint pursuant to Fed. R. Civ. P. 8. Summary

     judgment would be the proper vehicle to “trim the fat” if there is insufficient factual support

     for the claims.

V.      Common Law Fraud (Count II)

            Defendants object to the R&R’s finding that MRI adequately pleaded detrimental

     reliance. Under Minnesota law, detrimental reliance is an essential element of common

     law fraud, and “failure to establish detrimental reliance dooms a claim for common law

     fraud.” Popp Telecom, Inc. v. Am. Sharecom, Inc., 361 F.3d 482, 491 (8th Cir. 2004)

            In their Objections, Defendants repeat the arguments they previously made before

     the Magistrate Judge.         First, Defendants argue that while the SAC alleges

     misrepresentations to MRI employees, it does not allege misrepresentations to MRI as a

     corporate entity. Defendants suggest that the Court should construe MRI’s employees as

     third parties, instead of corporate agents, but cite no law or facts that support this argument.

            Defendants also repeat their argument that MRI may not rely on extra-contractual

     promises that conflict with a written contract. However, as the R&R explained, the SAC

     alleges that MRI relied on the contract, which precluded Mr. Brown from receiving

     commissions. MRI alleges that Mr. Brown, despite this contractual language, did receive

                                                        7
      commissions and concealed them from MRI. As such, MRI is not relying on an extra-

      contractual promise, but rather the language of the contract itself. Defendants have not

      shown that MRI’s common law fraud claims fail as a matter of law. The Court therefore

      denies Defendants’ request to dismiss Count II of the SAC.

VI.      Deceptive Trade Practices Act (Count V)

             Defendants object to the R&R’s finding that MRI adequately pleaded ongoing harm.

             A. Pleading Standard

             First, Defendants argue that the Magistrate Judge improperly reviewed this claim

      under the pleading standards contained in Rule 8, rather than Rule 9(b). Claims under the

      Minnesota Deceptive Trade Practices Act (Minn. Stat. § 325D.44) fall under the heightened

      pleading standards of Fed. R. Civ. P. 9(b). See, e.g., E-Shops Corp. v. U.S. Bank Nat. Ass'n,

      678 F.3d 659, 665 (8th Cir. 2012). It appears that the R&R considered only whether the

      Deceptive Trade Practices Act allegations “[met] the pleading standards governing Rule

      8.” (R&R at 10.) The Court will sustain Defendants’ objections as to the correct pleading

      standard for MRI’s Deceptive Trade Practices Act claims and will review the claim under

      Rule 9(b).

             B. Future Harm Under Rule 9(b)

             Defendants then argue that that the Magistrate Judge erroneously relied on ¶ 125 in

      the SAC in finding whether MRI adequately pleaded future harm. Defendants argue that

      the bad acts “were committed years ago and MRI is not going to be harmed by Defendants

      again.” (Objs. at 7.) However, MRI has demonstrated otherwise in its pleadings.



                                                       8
       “A plaintiff asserting a claim under the MDTPA must allege an irreparable injury

or threat of future harm in order to withstand a motion to dismiss.” Knotts v. Nissan N.

Am., Inc., 346 F. Supp. 3d 1310, 1328 (D. Minn. 2018) (citing Johnson v. Bobcat Co., 175

F.Supp.3d 1130, 1141 (D. Minn. 2016)). Courts have found complaints lacking where

there is a prior injury that will not continue. See, e.g., Johnson, 175 F. Supp. 3d at 1141

(noting a prior harm does not necessarily indicate a future harm and in fact may indicate a

reduced risk of harm, since a wary plaintiff is unlikely to do repeat business with a

deceptive defendant.) Instead, courts look to see whether there are allegations of ongoing

or future harm. See Knotts, 346 F. Supp. 3d at 1328 (finding allegations of an ongoing

violation of the MDTPA, continued advertising, and ongoing safety risks sufficient to

survive a motion to dismiss).

       In this case, MRI has made a sufficient showing even under the heightened pleading

standards of Rule 9(b). First, MRI made several allegations in ¶ 123 of the SAC, including

that Defendants: falsely stated that Ms. Brown purchased a portion of MRI’s business and

rebranded; falsely informed MRI customers that they were released from their contracts;

falsely substituted AW’s name on the bills and contracts for MRI’s clients; and palmed off

MRI’s products and services under AW’s name and receiving compensation for these

services.

       Furthermore, as the Magistrate Judge noted, this paragraph does not stand alone and

must be read in context with the rest of the SAC. MRI has detailed the ongoing nature of

Defendants’ actions elsewhere in the SAC. For example:



                                                9
• ¶ 73: A.W. made . . . communications to mislead each and every ARI
  high-level, managerial, administrative, operational, and hourly
  employee and to siphon MRI’s temporary workforce in its ongoing
  effort to palm off MRI’s customers, employees, databases,
  proprietary materials and data as A.W.’s property.

• ¶ 74: As a result of these, and other, illegal actions, A.W. currently
  employs, or has employed, the vast majority of these workers at one
  point or another since November 2017, including approximately 30
  high-level, managerial, administrative and operational employees of
  MRI as of the Closing Date, and an even larger number of temporary
  and staffing employees who worked with the Minnesota Companies.

• ¶ 89: At the direction of A.W., on November 11, 2017, former MRI
  employees illegally accessed and downloaded approximately 375
  MRI-owned proprietary, confidential, and trade secret protected
  documents, including offer letters, policies, operations documents
  related to specific clients, training files, and HR documents, and, on
  November 13, 2017, former MRI employees illegally accessed and
  downloaded all of MRI’s 360° reviews and Standard Operating
  Procedures. A.W. has subsequently palmed off those documents as
  its own, and has obtained detailed confidential spreadsheets, data,
  documentation, and information regarding all of MRI’s customers,
  prospective customers, and employees and is using this information
  to unfairly compete with MRI, and to further A.W.’s theft of
  MRI’s customers, clients, employees, and databases.

• ¶ 90: From November 10 through 14, 2017, MRI representatives
  conducted a thorough inspection of every Minnesota and Wisconsin
  facility in order to determine the status of computerized equipment
  that MRI had purchased via the Purchase Agreement. At least 78
  internal computers and all of the “in-home” computers utilized by the
  temporary staff (at least 200 computer terminals, 400 monitors, and
  200 headsets) had been misappropriated by A.W. and are being used
  to carry out A.W.’s scheme or “ownership,” and to improperly
  compete with MRI utilizing MRI’s own equipment and facilities.

• ¶ 91: Commencing on or about October 30, 2017, while still employed
  with MRI, and continuing through to the present, Mr. Batinich and
  Mr. Brown, and other yet-to-be-identified A.W. agents, stole MRI’s
  computers,    Confidential    Information,     Electronic     Data,
  Client/Customer Lists, Employee Databases, computer monitors, and
  other computerized equipment, as well as MRI’s clients, customers,
                                    10
                     and employees and/or assisted other third parties to engage in such
                     theft of MRI’s property, clients, customers, and employees. A.W.
                     took improper possession of computers and databases upon which
                     confidential and proprietary information is housed, which has, and
                     will continue to, cause MRI to be unable to meet its contractual
                     obligations to many of its customers.

       (SAC) (emphasis added). Despite Defendants’ attempt to characterize any harm as a one-

       time occurrence, MRI has made a sufficient showing of ongoing harm under Rule 9(b). As

       a result, the Court will deny Defendants’ objections and adopt the R&R.

VII.      Tortious Interference (Count VI)

              Defendants object to the Magistrate Judge’s finding that MRI adequately alleged

       that AW could be liable for tortious interference with contract. Defendants repeat the

       arguments they presented to the Magistrate Judge on this issue—namely that because AW

       was incorporated sometime after Mr. Brown resigned from MRI, AW could not interfere

       with Mr. Brown’s contract.

              This Court previously noted that MRI would face difficulties demonstrating that

       AW intentionally procured breaches of contract prior to AW’s legal existence. (See Order

       Vacating TRO and Denying Preliminary Injunction at 11, Jan. 16, 2018, Docket No. 98.)

       However, in the SAC MRI makes no such claims. Indeed, Defendants concede as much

       in their Objections: “MRI speciously claims with conclusory allegations for the first time

       that the alleged interference did not occur until after AW came into existence.”

       (Objections at 10.)

              The SAC differs from earlier iterations of the complaint, but that is the nature of an

       amended complaint. Defendants stipulated that MRI could file the SAC. It appears that


                                                       11
        MRI used the amendment to remedy issues previously raised by Defendants. That MRI

        has cured a flaw in their prior allegations is not a reason to dismiss a claim.

               Furthermore, as the Magistrate Judge found, MRI has alleged that AW engaged in

        “ongoing and continuing breaches” of Mr. Brown’s agreements. While Mr. Brown may

        have resigned prior to AW’s existence, his agreement with MRI contained ongoing non-

        compete and non-solicitation provisions. MRI adequately alleges that AW was aware of

        these ongoing requirements, but knowingly interfered. The Court will deny Defendants’

        objections and adopt the R&R as to Count VI.

VIII.      Breach of Contract Claim Against Mr. Batinich (Count VIII)

               Defendants object to the Magistrate Judge’s denial of their Motion to Dismiss the

        Breach of Contract Claim (Count VIII) against Mr. Batinich.

               First, Defendants make a one-sentence assertion that, contrary to MRI’s allegations,

        Batinich was not employed by an entity referenced in the assigned agreement. For the

        purposes of a motion to dismiss, the Court assumes the truth of MRI’s allegations, and

        Defendants’ argument fails.

               Next, Defendants argue that the Magistrate Judge erred in her choice of law analysis.

        There is no dispute that the relevant contact is governed by Illinois law. Defendants appear

        to argue that the Court should apply Minnesota law because there is no case from the

        Illinois Supreme Court directly addressing this issue.

                 Federal courts exercising diversity jurisdiction are bound by decisions of the

        state’s highest court. Foy v. Kapmeier, 992 F.2d 774, 780 (8th Cir. 1993). When state law

        is unsettled, “it is the duty of a federal court to apply the rule it believes the state supreme

                                                          12
court would follow.” Gearhart v. Uniden Corp. of Am., 781 F.2d 147, 149 (8th Cir. 1986).

In making this determination, federal courts cannot disregard a state’s intermediate

appellate court decision which is a “datum for ascertaining state law.” Meyer v. Tenvoorde

Motor Co., 714 F. Supp. 991, 995 (D. Minn. 1989); see also Foy, 992 F.2d at 780 (looking

to case law from the Minnesota Court of Appeals to rule on a legal question not yet

addressed by the Minnesota Supreme Court). The Court is not free to ignore the terms of

the contract, which specifies Illinois law, and instead rely on Minnesota law merely

because there is no Illinois Supreme Court case on point.

       Furthermore, there is no real doubt that Illinois law supports MRI’s breach of

contract claim. In Illinois, a restrictive covenant may be assigned to a purchaser, even in

the absence of explicit language regarding successors. AutoMed Techs., Inc. v. Eller, 160

F. Supp. 2d 915, 923–24 (N.D. Ill. 2001) (relying on Illinois Appellate Court case law).

Parties may freely assign rights and duties under a contract. Patrick Media Grp., Inc., v.

Dupage Water Comm’n, 630 N.E.2d 958, 965 (Ill. App. Ct. 1994); see also First Illinois

Nat’l Bank v. Knapp, 615 N.E.2d 75, 79 (Ill. App. Ct. 1993) (“We know of no case which

holds that a contract must specifically provide for the assignability of an otherwise

assignable contract right.”). Illinois Appellate Courts have upheld the assignment of

restrictive covenants even in the absence of explicit language regarding successors.

Although the Illinois Supreme Court has not addressed this issue, it is likely that it would

adopt the holdings of the Illinois Court of Appeals. Defendants have failed to present any

relevant Illinois case law to the contrary. The Court will overrule Defendants’ objections

and adopt the R&R as to Count VIII.

                                                13
                                     CONCLUSION

      The Court will overrule Defendants’ objections in part and grant them in part, adopt

the Magistrate Judge’s R&R to the extent that it is consistent with this order, deny

Defendants’ Motion to Strike, and deny Defendants Motion to Dismiss.

                                         ORDER

   Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

   1. Defendants’ Objections to the Report and Recommendation [Docket No. 309] are

      OVERRULED in part and GRANTED in part, and the Magistrate Judge’s

      Report and Recommendation [Docket No. 298] is ADOPTED in part consistent

      with this order;


   2. Defendants’ Motion for Dismissal [Docket No. 255] is DENIED; and


   3. Defendants’ Motion to Strike [Docket No. 256] is DENIED.




DATED: January 30, 2020                    _________                     _________
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                              14
